     Case 1:17-cr-02038-SMJ    ECF No. 950   filed 08/13/20   PageID.4537 Page 1 of 12


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
1
                                                                  Aug 13, 2020
2                                                                     SEAN F. MCAVOY, CLERK



3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                No. 1:17-cr-02038-SMJ-10
5
                              Plaintiff,      ORDER GRANTING MOTION TO
6                                             SEAL, MOTION TO EXPEDITE,
                 v.                           AND MOTION FOR
7                                             COMPASSIONATE RELEASE
     DANIEL MARTINEZ-IZAZAGA (10),
8
                              Defendant.
9

10         Before the Court, without oral argument, are Defendant Daniel Martinez-

11   Izazaga’s (10) Emergency Motion for Sentence Reduction and Compassionate

12   Release, ECF No. 943, related Motion to Seal, ECF No. 945, and related motion to

13   expedite, ECF No. 944. The Government’s Response to Defendant’s Motion for

14   Reduction in Sentence, ECF No. 949, states that it does not oppose the motions.

15   The Court has reviewed the record in this matter, as well as the contents of the

16   proposed sealed document, and is fully informed.

17                                 MOTION TO SEAL

18         Defendant moves to seal Exhibit F in support of his Emergency Motion for

19   Sentence Reduction and Compassionate Release, which includes medical records

20


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 1
     Case 1:17-cr-02038-SMJ     ECF No. 950     filed 08/13/20   PageID.4538 Page 2 of 12




1    from BOP and other healthcare providers. ECF No. 945. Defendant represents this

2    exhibit contains sensitive personal information as to his health and other issues. Id.

3          The Court finds Defendant has set forth “compelling reasons supported by

4    specific factual findings” establishing that the need for confidentiality of the

5    proposed sealed document outweighs the public’s interest in disclosure. See

6    Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting

7    Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).

8    Therefore, the Court grants the Defendant’s motion to seal Exhibit F.

9                                MOTION TO EXPEDITE

10         Defendant seeks to expedite consideration of his Emergency Motion for

11   Sentence Reduction and Compassionate Release. ECF No. 944. Having reviewed

12   the pleadings and the file in this matter, and considering the urgency of the COVID-

13   19 pandemic, the Court finds good cause to expedite consideration of this matter.

14   Therefore, the Court grants the Defendant’s motion to expedite.

15                   MOTION FOR COMPASSIONATE RELEASE

16         Defendant was sentenced to thirty-six months’ incarceration after pleading

17   guilty to one count of distributing methamphetamine under 21 U.S.C. §

18   841(b)(1)(C). ECF No. 830. Defendant is currently incarcerated in CI Reeves III

19

20


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 2
     Case 1:17-cr-02038-SMJ      ECF No. 950    filed 08/13/20   PageID.4539 Page 3 of 12




1    detention facility in Pecos, Texas.1 See ECF No. 943-1. Defendant now seeks

2    immediate release because his age and health conditions put him at a high risk of

3    contracting coronavirus and, if he does contract the virus, at a high risk of death

4    from the disease. ECF No. 943.

5          Defendant, now seventy-one years old, was in poor health when he began his

6    sentence, suffering from type II diabetes mellitus, hypertension, cardiovascular

7    disease (myocardial ischemia and coronary artery disease), and hyperlipidemia,

8    among other ailments. ECF No. 946, at 2, 5, 36, 43 & 49 (filed under seal). Since

9    Defendant’s incarceration his condition has deteriorated significantly. In April

10   2020, Defendant suffered from pneumonia. ECF No. 946 at 59–62. Later that

11   month, he was admitted into the hospital where doctors performed an angiogram,

12   EKG, and other tests, and placed a stent in Defendant’s clogged coronary artery.

13   ECF No. 943-11; ECF No. 946 at 42. Due to inconsistent access to medication, lack

14   of a balanced diet, and other factors, Defendant still experiences constant chest pain,

15   fluctuating glucose levels and high blood pressure, as well as sweating, memory

16
     1
      As of August 12, 2020, the State of Texas had the third-highest number of reported
17   cases of the coronavirus and fifth-highest number of deaths, with 500,620
     confirmed cases and 8,710 deaths. Cases in the U.S., CDC (last accessed August
18   12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-
     us.html. As recently as August 11, 2020, Texas Governor Greg Abbott has
19   cautioned that there are still too many cases to reopen businesses and other entities.
     Texas Has Too Many Cases to Reopen, Governor Warns, N.Y. Times (last accessed
20   August 12, 2020), https://www.nytimes.com/2020/08/11/world/coronavirus-covid-
     19.html.

     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 3
     Case 1:17-cr-02038-SMJ     ECF No. 950    filed 08/13/20   PageID.4540 Page 4 of 12




1    loss, shaking, chills, headaches, lack of energy, dizziness, and vision problems.

2    ECF 943 at 33; ECF No. 943-7; ECF No. 943-9; ECF No. 946, at 3, 38, 41, 43, 46,

3    55 & 60. Defendant’s diabetes is uncontrolled. ECF No. 943-10.

4          In his declaration, Defendant notes that on June 11, 2020, inmates were orally

5    told that a prison official had contracted coronavirus. ECF No. 943-7 at 2. On July

6    3, 2020, inmates were informed that other prison officials had tested positive.2 Id.

7    As of August 12, 2020, the Federal Bureau of Prisons had reported two cases of

8    inmates in CI Reeves I & II3 who have active cases of COVID-19. ECF No. 948-1.

9          The Government does not oppose compassionate release. ECF No. 949.

10   Having reviewed the record and the relevant legal authorities, the Court is fully

11   informed and grants Defendant’s motion for early release.

12   A.    Legal Standard

13         The Court’s authority to amend a criminal defendant’s sentence of

14   incarceration, once it has been imposed, is narrow. See 18 U.S.C. § 3582(c) (“The

15   court may not modify a term of imprisonment once it has been imposed except

16   that . . . .”). The statutory mechanism under which Defendant seeks early release

17
     2
       Defendant also notes that he has not been given access to testing for the COVID-
18   19 virus. ECF No. 943-7 at 2.
     3
       CI Reeves I & II is an adjacent facility in the same detention complex as CI Reeves
19   III, where Defendant is incarcerated. See CI Reeves I & II, Federal Bureau of
     Prisons (last accessed August 12, 2020), https://www.bop.gov/locations/ci/ree/; and
20   CI Reeves III, Federal Bureau of Prisons (last accessed August 12, 2020),
     https://www.bop.gov/locations/ci/rvs/.

     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 4
     Case 1:17-cr-02038-SMJ     ECF No. 950     filed 08/13/20   PageID.4541 Page 5 of 12




1    permits a sentence reduction if the Court finds “extraordinary and compelling

2    reasons warrant” such relief. Id. § 3582(c)(1)(A)(i). But that provision is only

3    available “upon motion of the Director of the Bureau of Prisons, or upon motion of

4    the defendant after the defendant has fully exhausted all administrative rights to

5    appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

6    or the lapse of 30 days from the receipt of such a request by the warden of the

7    defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A).

8    B.    Defendant has satisfied the administrative exhaustion requirement

9          Having reviewed the materials Defendant submitted with his motion for early

10   release, the Court concludes he has satisfied the requirement of administrative

11   exhaustion set out in 18 U.S.C. § 3582(c)(1)(A)(i). See ECF Nos. 943-1; 943-2.

12   Specifically, it appears Defendant sought relief from the warden of his facility on

13   June 8, 2020. ECF No. 943-1. His request was received on June 9, 2020, and

14   sometime later he received a response from a Facility Administrator denying the

15   request. ECF No. 943-2. More than thirty days have elapsed since the receipt of

16   Defendant’s request to the warden. As such, the Court is satisfied Defendant has

17   met the administrative exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A)(i).

18   C.    Defendant has established extraordinary and compelling circumstances

19         As an initial matter, there is division among the district courts concerning the

20   standard applicable to motions for compassionate release. See United States v.


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 5
     Case 1:17-cr-02038-SMJ     ECF No. 950     filed 08/13/20   PageID.4542 Page 6 of 12




1    Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024, at *2–3 (S.D. Cal. Mar. 3,

2    2020). Prior to substantial amendments to § 3582(c) in the First Step Act of 2018,

3    only the Bureau of Prisons was permitted to bring a motion for compassionate

4    release on an inmate’s behalf. See id. Under that earlier regime, the U.S. Sentencing

5    Commission identified three circumstances in which compassionate release was

6    justified, none of which are relevant here, yet also recognized early release may be

7    appropriate for “an extraordinary and compelling reason other than, or in

8    combination with” the enumerated reasons. See U.S.S.G. § 1B1.13 cmt. n.1(A)–

9    (D). Crucially, however, justifications under that final catchall category were

10   limited to those considered sufficiently extraordinary “by the Director of the Bureau

11   of Prisons,” and the guideline has not been amended since passage of the First Step

12   Act of 2018. Id. § 1B1.13 cmt. n.1(D).

13         It is therefore unclear whether the district court is constrained to granting

14   compassionate release only where either an enumerated category under the U.S.

15   Sentencing Guidelines applies or the Bureau of Prisons has identified a different

16   reason as sufficiently extraordinary and compelling, or whether the district courts

17   are now entitled to make that determination independently. Compare United States

18   v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (collecting cases) (“[T]he

19   most natural reading of the amended § 3582(c) . . . is that the district court assumes

20   the same discretion as the B[ureau of Prisons] Director when it considers a


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 6
     Case 1:17-cr-02038-SMJ     ECF No. 950    filed 08/13/20   PageID.4543 Page 7 of 12




1    compassionate release motion properly before it.”) with United States v. Lynn, No.

2    CR 89-0072-WS, 2019 WL 3805349, at *3 (S.D. Ala. Aug. 13, 2019) (holding only

3    Bureau of Prisons permitted to identify extraordinary and compelling reason).

4          However, the Court need not resolve this division, because such an

5    enumerated category identifying an applicable extraordinary and compelling reason

6    under the U.S. Sentencing Guidelines exists here. U.S.S.G. § 1B1.13 cmt.

7    n.1(A)(ii)(I). Defendant is “suffering from a serious physical or medical condition”

8    which “substantially diminishes the ability of the defendant to provide self-care

9    within the environment of a correctional facility and from which [he] is not expected

10   to recover” Id.   In fact, Defendant is suffering from several serious medical

11   conditions, including diabetes, hypertension, and cardiovascular disease. ECF

12   No. 946, at 2, 5, 36, 43 & 49. As evidenced by his deteriorating health, inconsistent

13   access to medication, and recent admission into the hospital for surgery, the

14   “environment” of the prison has proven to “substantially diminish” Defendant’s

15   ability to manage his health. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii).

16         Defendant’s poor health is only compounded by the coronavirus pandemic.

17   Defendant’s age, diabetes, cardiovascular disease, hypertension, other health

18   conditions and incarceration each greatly increase his risk of a fatal contraction of

19   the coronavirus. See, e.g., People With Certain Medical Conditions, CDC (last

20   accessed August 12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 7
     Case 1:17-cr-02038-SMJ      ECF No. 950     filed 08/13/20   PageID.4544 Page 8 of 12




1    extra-precautions/people-with-medical-conditions.html; Older Adults, CDC (last

2    accessed August 12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-

3    extra-precautions/older-adults.html. Incarceration alone increases the risk of

4    contracting coronavirus by 550% and dying from the virus by 300%. Prisoners

5    550% More Likely to Get Covid-19, 300% More Likely to Die, New Study Shows,

6    Forbes   (last   accessed    August   12,     2020),    https://www.forbes.com/sites/

7    alexandrasternlicht/2020/07/08/prisoners-550-more-likely-to-get-covid-19-300-

8    more-likely-to-die-new-study-shows/#3ef2a27c3a72. This risk is even further

9    magnified if, as Defendant asserts, coronavirus has already been introduced into CI

10   Reeves III. ECF No. 943-7 at 2. In view of Defendant’s many other risk factors, it

11   is clear that “extraordinary and compelling” circumstances exist here. Further, other

12   courts agree. As Defendant’s counsel notes over two full pages of citations, many

13   courts have granted compassionate release to Defendants with diabetes. See, e.g.,

14   United States v. Barber, Case No. 6:18-cr-00446-AA, 2020 WL 2404679 (D. Or.

15   May 12, 2020); United States v. Simpson, Case No. 11-cr-00832-SI-3, 2020 WL

16   2323055 (N.D. Cal. May 11, 2020).

17   D.    Defendant is not a danger to the public

18         Defendant was sentenced to thirty-six months in prison for a non-violent drug

19   offense. To date, Defendant has served approximately thirteen months of his

20   sentence. Defendant was granted pre-trial release and had no violations for the two


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 8
     Case 1:17-cr-02038-SMJ     ECF No. 950    filed 08/13/20   PageID.4545 Page 9 of 12




1    years proceeding his conviction. ECF No. 857 at 6. Even the denial of Defendant’s

2    request for compassionate release that he sent on June 8, 2020, notes that his

3    PATTERN score is minimal and that he has no disciplinary history during his

4    incarceration. ECF No. 943-2. In his presentence investigation report, Defendant

5    had zero criminal history points.4

6          Upon release, Defendant’s Counsel has indicated that he will have stable

7    housing. Defendant will be able to isolate in Grandview, in the home of his ex-wife,

8    where no one else resides. ECF No. 943 at 39. He will also receive SSI benefits.

9    ECF No. 857 at 29. This will allow him to quarantine and attend to his medical

10   needs. ECF No. 943 at 39–40. Given Defendant’s limited criminal history, proven

11   ability to comply with conditions of release, and stable housing upon release, this

12   Court does not believe that Defendant poses a risk to the public upon release.

13   //

14   //

15   //

16
     4
       Defendant’s presentence investigation report lists convictions for Carrying a
17   Loaded Pistol in a Motor Vehicle and Driving While Intoxicated, date of arrest July
     30, 1992; Tagging of Wildlife Unintentionally, date of arrest October 26, 1992;
18   False Claims and Statements, date of arrest August 28, 1993; Driving Under the
     Influence and Driving Without a License, date of arrest May 11, 1996; Driving
19   Under the Influence, date of arrest December 24, 2006; Third Degree Driving While
     License Suspended, date of arrest April 4, 2007; and First Degree Criminal
20   Trespass, date of arrest November 27, 2012, resulting in a criminal history score of
     zero. ECF No. 857 at 23–25.

     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 9
     Case 1:17-cr-02038-SMJ    ECF No. 950    filed 08/13/20   PageID.4546 Page 10 of 12




1    E.    Defendant’s immigration status does not pose a barrier to his early
           release
2

3          Defendant is a legal permanent resident of the United States, having

4    immigrating from Mexico almost fifty years ago. ECF No. 857 at 27. While

5    Defendant likely will face immigration consequences as the result of his conviction,

6    there has not yet been a detainer issued for his appearance in immigration

7    proceedings. See ECF No. 943-2. The possibility—and even likelihood—of

8    deportation does not make Defendant ineligible for compassionate release. See, e.g.,

9    United States v. Kalkat, Case No. 2:17-cr-22-WFN, ECF No. 237 (E.D. Wash. July

10   6, 2020). Therefore, this Court concludes that Defendant’s immigration status does

11   not impact its decision to grant compassionate release.

12                                    CONCLUSION

13         Due to the unprecedented and undeniably serious nature of the COVID-19

14   pandemic, this Court finds that Defendant has established “extraordinary and

15   compelling” circumstances warranting early release. Defendant’s compounded and

16   worsening health issues as well as his age create an enormous risk of contracting

17   the disease. This risk, considered with Defendant’s non-violent history, leads the

18   Court to grant Defendant’s Emergency Motion for Sentence Reduction and

19   Compassionate Release.

20   //


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 10
     Case 1:17-cr-02038-SMJ   ECF No. 950   filed 08/13/20   PageID.4547 Page 11 of 12




1          Accordingly, IT IS HEREBY ORDERED:

2          1.   Defendant Martinez-Izazaga’s (10) Motion to Seal, ECF No. 945, is

3               GRANTED.

4               A.    The Clerk’s Office is directed to FILE the proposed sealed

5                     document, which appears at ECF No. 946, under seal.

6          2.   Defendant’s Motion to Expedite, ECF No. 944, is GRANTED.

7          3.   Defendant’s Emergency Motion for Sentence Reduction and

8               Compassionate Release, ECF No. 943, is GRANTED.

9               A.    Defendant’s sentence is reduced to time served.

10         4.   This order is STAYED for up to fourteen days, for the verification

11              of the Defendant’s residence, to make appropriate travel

12              arrangements, and to ensure the Defendant’s safe release.

13              A.    The Defendant shall be released as soon as a residence is

14                    verified, appropriate travel arrangements are made, and it is

15                    safe for the Defendant to travel.

16              B.    The Defendant must provide the complete address where the

17                    Defendant will reside upon release to the probation office in

18                    the Eastern District of Washington.

19   //

20   //


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 11
     Case 1:17-cr-02038-SMJ    ECF No. 950    filed 08/13/20   PageID.4548 Page 12 of 12




1                 C.    There shall be no delay in ensuring travel arrangements are

2                       made. If more than fourteen days are needed to make

3                       appropriate travel arrangements and ensure the Defendant’s

4                       safe release, the parties shall immediately notify the Court and

5                       show cause why the stay should be extended.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel, the U.S. Probation Office, and the Bureau of Prisons.

8          DATED this 13th day of August 2020.

9
                        _________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING MOTION TO SEAL, MOTION TO EXPEDITE, AND
     MOTION FOR COMPASSIONATE RELEASE – 12
